DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2021, have been fully considered but they are not persuasive. 
Applicant argues that the cited references of Kim and Yi fails to teach, DCI indicates the transmission direction of another OFDM symbol in the slot, wherein the another OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot, as recited in amended claims 1, 7, and 13.
Examiner understands the applicant’s statements, but respectfully disagrees with applicant's characterization of the prior art. Yi teaches DCI indicates the transmission direction of another OFDM symbol in the slot (Fig 24, [0169]-[0170], gap portion may be indicated in common DCI), wherein the another OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot ( Fig 24, [0160], for first slot of first 1 ms TTI ( if 1 subframe including 2 slots, each slot containing 7 symbols), see 5 DL symbols, 1 gap symbol, 1 UL symbol; Fig 21 (b), [0154], first SF, one gap symbol in each slot; [0167], gap may be configured between control and data; [0094], Other than fixed DL and UL portion, flexible portions may be used for gap).
Thus, Yi teaches DCI indicates the transmission direction of another OFDM symbol in the slot, wherein the another OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…wherein the DCI indicates the transmission direction of the another OFDM symbol in the slot”, Examiner notes that there is no support in Applicant’s original discloses for such claim limitation, specific no DCI indicates transmission direction of OFDM symbols.
Claim 1 recites “…the first OFDM symbol starts from a start location of the slot in time domain, or the second OFDM symbol ends at an end location of the slot in time domain”, Examiner notes that  first OFDM symbol starts from a start location, and second OFDM symbol ends at an end location, which are associated with a subframe level, other than associated with a slot level; and the first/second symbol would be in different slot other than in the same slot. As such, there is no support in Applicant’s original discloses for such claim limitation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 13 are rejected under 35 U.S.C. 103 as being un-patentable over Kim (US 20140105158 A1) in view of YI ( US 20180205534 A1).
Regarding claim 1, Kim discloses:
communication method, comprising:
sending, by a base station, system information to user equipment ( [0081], [0193], system information e.g configuration of information would be provided with PDCCH/DCI etc), wherein the system information comprises first configuration information ( Fig 5, Fig 16, Table 6, [0135]-[0138], UL-DL configuration as system information, BS would send the configuration to UE via PDCCH ), wherein the first configuration information indicates at least one first orthogonal frequency division multiplexing (OFDM) symbol in a slot or at least one second OFDM symbol in the slot ( Fig 3, Fig 5, Fig 16, [0068]-[0070], each subframe would comprise two slots, each slot would comprise a predetermined number of OFDM symbols of time- frequency resource, e.g 7 OFDM symbols in each slot), the at least one first OFDM symbol is a fixed-downlink resource, and the at least one second OFDM symbol is a fixed-uplink resource (Table 6, [0135]-[0137], each subframe in a UL-DL configuration, would be indicated as different type, e.g `D` indicates a subframe for DL transmission, or `U` indicates a subframe for UL transmission, each subframe having 2 slots, each slot having 7 OFDM symbols),

Kim does not explicitly disclose:
a quantity of the first OFDM symbol or the second OFDM symbol is less than a quantity of OFDM symbols of the slot, the first OFDM symbol starts from a start location of the slot in time domain, or the second OFDM symbol ends at an end location of the slot in time domain, and the first configuration information does not indicate a transmission direction of another OFDM symbol in the slot, the another OFDM symbol is an OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot; wherein the DCI indicates the transmission direction of the another OFDM symbol in the slot.
However, the teaching of a quantity of the first OFDM symbol or the second OFDM symbol is less than a quantity of OFDM symbols of the slot, the first OFDM symbol starts from a start location of the slot in time domain, or the second OFDM symbol ends at an end location of the slot in time domain, and the first configuration information does not indicate a transmission direction of another OFDM symbol in the slot, the another OFDM symbol is an OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot; wherein the DCI indicates the transmission direction of the another OFDM symbol in the slot is well known in the art as evidenced by YI.
YI discloses:
a quantity of the first OFDM symbol or the second OFDM symbol is less than a quantity of OFDM symbols of the slot ( Fig 4-6, a subframe having two slot, a slot having 7 OFDM symbols, Fig 10-12,  [0093]-[0096], [0174], UL-DL configuration with fixed DL portion,  fixed UL portion, e.g 2 OFDM symbols may be used for both DL and UL, less than a slot), 

another OFDM symbol in the slot, the another OFDM symbol is an OFDM symbol that is different from the at least one first OFDM symbol and the at least one second OFDM symbol in the slot ( Fig 24, [0160], for first slot of first 1 ms TTI ( if 1 subframe including 2 slots, each slot containing 7 symbols), see 5 DL symbols, 1 gap symbol, 1 UL symbol; Fig 21 (b), [0154], first SF, one gap symbol in each slot; [0167], gap may be configured between control and data; [0094], Other than fixed DL and UL portion, flexible portions may be used for gap);
 wherein the DCI indicates the transmission direction of the another OFDM symbol in the slot ( Fig 24, [0169]-[0170], gap portion may be indicated in common DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YI as mentioned above as a modification to Kim, such that the combination would allow explicitly specify fixed portion for DL/UL configuration, in order to reserve radio resource for specific purpose e.g for measurement purpose, and to support legacy UEs and support backward compatibility.

Claim 7 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above. In addition, Kim teaches BS with processor and memory ( Fig 17).

Claim 13 is the medium claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461